Exhibit 99.2 [avisbudgetgroup letterhead] Ronald L. Nelson Chairman and Chief Executive Officer 973 4967969 F ron.nelson@avisbudget.com November 9, 2010 Scott L. Thompson, President and Chief Executive Officer Dollar Thrifty Automotive Group, Inc. 5330 East 31st Street Tulsa, OK 74135 Dear Scott, I wanted to take the opportunity to briefly respond to your letter of November 9, 2010. We appreciate your ongoing cooperation in seeking antitrust clearance of the proposed transaction.Based on the current situation, we expect to continue our efforts into the first quarter of 2011. In addition, in light of your request, we will refrain from pursuing an exchange offer while our mutual exploration efforts continue. We hope that we are able to bring these efforts to a successful conclusion as we believe the transaction offers significant benefits to our respective stockholders. Sincerely yours, /s/ Ronald L. Nelson Ronald L. Nelson Chairman and Chief Executive Officer Avis Budget Group, Inc.
